Citation Nr: 0807482	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral inguinal 
hernias and ventral hernia, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for bilateral inguinal and ventral 
hernias, to include as secondary to his service-connected 
duodenal ulcer with upper gastrointestinal hemorrhage and 
duodenitis.  

During the hearing before the undersigned in July 2006, the 
veteran withdrew his claim for an increased rating for his 
service-connected gastrointestinal disability.  Accordingly, 
this decision is limited to the issue set forth on the cover 
page.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act (VCAA) describes VA's duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002), 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the appellant is expected 
to obtain and submit, and which evidence will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The record does not reflect that the appellant has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), relative to the 
claim for service connection for bilateral inguinal hernias 
and ventral hernia.  The Board notes that the RO has not 
furnished the veteran the appropriate notice for this claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a VCAA notice 
letter as to the claim for service 
connection for bilateral inguinal hernias 
and ventral hernia, to include on a 
secondary basis, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  The 
letter should also advise the veteran that 
an effective date for the award of 
benefits will be assigned if the claim is 
granted, in accordance with Dingess.

2.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing the issue of service 
connection for bilateral inguinal and 
ventral hernias, and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



